IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
CONTINENTAL CASUALTY COMPANY as subrogee
of NEW YORK PILATES NYC LLC,

                               Plaintiff,
                                                        CIVIL ACTION NO.: 19 Civ. 6193 (SLC)
       against

                                                                           ORDER
DESSYN BAKERY CORP. d/b/a MILLE-FEUILLE
BAKERY CAFÉ and CIMBALI USA, INC.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       An In-Person Status Conference was held today, February 21, 2020. A Telephone

Conference is scheduled for Wednesday, March 25, 2020 at 11:30 am. At the above date and

time, Plaintiff’s counsel is directed to call Chambers at (212) 805-0214 with all parties on the line.

All counsel who intend to speak during the call must use a landline or phone with equivalent

quality. On receipt of this order, each party is directed to ensure that all other parties on the

case are aware of the conference date and time.

       The Court denied Plaintiff’s request to move for spoliation and sanctions against

Defendant Dessyn Bakery Corp. d/b/a Mille-Feuille Bakery Café. The parties’ case management

deadlines (ECF No. 20) are adjourned sine die. Plaintiff’s counsel is directed to confer with

Defendant and Third-Party Defendant Gruppo Cimbali SPA (“Gruppo Cimbali”) before the

conference to find out whether Gruppo Cimbali will accept service or must be served pursuant

to the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents. If
Gruppo Cimbali is willing to accept service, it must attend the conference on March 25, 2020; if

it is not willing, it is encouraged to attend the conference.

         At the conference, the parties must be prepared to set dates for the remaining case

management deadlines for pleadings, anticipated dispositive motions, the anticipated joint

pretrial order (together with any motions in limine or motions to bifurcate), and the anticipated

trial. The parties must also be prepared to provide at least three dates on which all parties are

available for a settlement conference.


Dated:         New York, New York
               February 21, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
